Citation Nr: 1307105	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than June 16, 2000, for the grant of service connection for schizoaffective disorder.



REPRESENTATION

Appellant represented by:	J. Mark, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from May 1976 to September 1994. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that in pertinent part, assigned an effective date of June 16, 2000, for service connection for schizoaffective disorder.  In a January 2011 decision, the Board denied an effective date earlier than June 16, 2000, for service connection for schizoaffective disorder.  The Board then remanded for development six other issues remaining on appeal (these six issues arose from an appeal of a December 2006 rating decision).  In August 2012, the United States Court of Appeals for Veterans Claims (Court) reversed, vacated, and remanded that part of the Board's January 2011 decision that denied an effective date earlier than June 16, 2000, for service connection for schizoaffective disorder.  

In June 2012, the Veteran requested that the Board withdraw his appeal with respect to the six issues that the Board had remanded in January 2011.  In July 2012, the Board issued a decision that dismissed the appeal with respect to those six issues.  In December 2012, the Veteran requested that the Board reinstate the six previously-dismissed appeals.  The Board cannot honor this request.  According to 38 C.F.R. § 20.204 (b), a Veteran may withdraw an appeal at any time prior to a Board decision on the matter.  According to 38 C.F.R. § 20.204 (c), his withdrawal is deemed to be a withdrawal of his previously-filed notice of disagreement (hereinafter: NOD) and substantive appeal.  Once an appeal is withdrawn, it may be reinstated only by filing a new NOD, provided that the new NOD is timely with respect to the decision from which the appeal is taken.  Because the decision from which that appeal was taken was issued on December 19, 2006, and because the appeal period lapsed one-year later, the Veteran's request is untimely and cannot revive an appeal of that RO decision.  The Board may, however, treat the Veteran's December 2012 correspondence as a new claim for increased ratings and does refer these issues to the RO for appropriate action.  .  


FINDINGS OF FACT

1.  In a final May 1995 decision, the RO denied service connection for a psychiatric disability.

2.  On November 5, 1997, the RO received a new claim for service connection for a psychiatric disability.

3.  Service connection for psychiatric disability was again denied in a September 1998 rating decision; new and material evidence was received less than one year after that decision.

4.  Service connection was subsequently granted for the Veteran's schizoaffective disorder.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 5, 1997, for service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In this case, the Veteran's attorney has specified that the Veteran is seeking an effective date of November 5, 1997, for the grant of service connection for his schizoaffective disorder.  As explained below, the Board has determined that the evidence of record is sufficient to establish the Veteran's entitlement to an earlier effective date of November 5, 1997.  Therefore, no further development is required before the Board decides this appeal.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).


New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Unless otherwise specified the effective date of an award of service connection will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Factual Background and Analysis

The Veteran was discharged from active military service in September 1994.  His initial claim for service connection for psychiatric disability was denied in a May 1995 rating decision based on the RO's determination that the Veteran currently had no acquired psychiatric disorder.  The Veteran was notified of the decision but did not appeal.  He filed a claim to reopen on November 5, 1997.  That claim was denied in a September 1998 rating decision based on the RO's determination that the evidence failed to demonstrate that the Veteran's diagnosed psychiatric disorder, schizophrenia, was related to his active service.  The evidence then of record included medical evidence showing that rule out major depressive disorder with psychosis was diagnosed during a period of private hospitalization in August 1996 and the report of an August 1998 VA examination showing that the Veteran was diagnosed with schizophrenia, residual type, and that he was not diagnosed with a depressive disorder.  

In April 1999, the Veteran submitted a statement.  In its August 2012 decision, the Court reversed the Board's determination that the April 1999 statement did not constitute a claim to reopen.  The Court directed the Board to determine whether new and material evidence was received within one year appeal period following the September 1998 rating decision.  The evidence received during that period includes the report of the Veteran's hospitalization in a VA facility in January and February 1999, which shows that he was diagnosed with a depressive disorder, not otherwise specified.  The evidence previously of record did not establish that the Veteran had a depressive disorder.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and the September 1998 rating decision did not become final.

As noted above, the claim that was decided in the September 1998 rating decision was received on November 5, 1997.  The Veteran has been granted service connection on the basis that his current schizoaffective disorder originated during active service.  Therefore, the date of receipt of claim is the later of the date entitlement arose or the date of receipt of claim.  Accordingly, the proper effective date for the grant of service connection is November 5, 1997, as contended by the Veteran's attorney.


							(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of November 5, 1997, for service connection for schizoaffective disorder is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


